Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered. 
Claim Objections
Claims 16 - 18 are objected to because of the following informalities:  
In line 1 of claim 16, “according to any one of claim 13” should be changed to “according to claim 13”, or something similar.
In line 1 of claim 17, “according to any one of claim 13” should be changed to “according to claim 13”, or something similar.
In line 1 of claim 18, “according to any one of claim 10” should be changed to “according to claim 10”, or something similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rageot et al. (WO 2017/174968). Rageot discloses a subsea arrangement for continuous installation of multiple subsea functional lines, the subsea arrangement comprising: a production line (pipeline 22) having a production inflow side (left side of Fig. 7) and a production outflow side (right side of Fig. 7); an in-line Tee module (length of pipe 22a, branch pipe 102a) and an in-line Subsea Distribution Unit (62) associated with the multiple subsea functional lines; an unterminated umbilical line (148, 149; umbilical 148 is daisy chained to umbilical 149 as described in lines 4 - 5 of page 18, thereby forming an unterminated umbilical line) having a production inflow side (148) and a production outflow side (149); and a common host structure (PLIM 150) arranged for hosting a combination of (i) the in-line Tee module connected via a well jumper (spool 108a) to a single X-mas tree (54a), the in-line Tee module configured to divert a flow of fluid between a pipeline (22) and one or more branch lines (102a), and (ii) the in-line Subsea Distribution Unit module (62) distributing from the umbilical line (148, 149) and connected to the X-mas tree (54a) via hydraulic, electrical, and/or optical jumpers (HFLs 64) (Figs. 7 and 8; page 16, lines 21 - 27; page 17, line 27 - page 18, line 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rageot et al. in view of Ayestaran Basagoitia et al. (US 2016/0169414).
Regarding claim 11, Rageot discloses all of the claim limitations except the common host structure is a common mudmat. Ayestaran Basagoitia teaches a common host structure for hosting a combination of a pipeline (12) and a pipeline accessory, such as in-line tees and PLETs, is a common mudmat (64) (Figs. 5 - 8; paragraphs 0006, 0010, 0078, 0080, and 0081) to provide a permanent foundation for the accessory structure. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the common mudmat as taught by Ayestaran Basagoitia to provide a permanent foundation for the subsea arrangement.
Regarding claim 12, Rageot discloses all of the claim limitations except the common host structure is a seabed itself. Ayestaran Basagoitia teaches the common structure is a seabed (paragraph 0031 teaches the pipeline and the accessory are embedded in the seabed). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the common host structure comprising a seabed as taught by Ayestaran Basagoitia to reduce the cost of materials required to support the subsea arrangement.
Regarding claim 13, Rageot discloses all of the claim limitations except the common host structure is the production line itself. Ayestaran Basagoitia teaches the common host structure is the production line (flowline 12) itself (Figs. 1 and 4; paragraph 0068). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the common host structure comprising the production line itself as taught by Ayestaran Basagoitia so that the entire subsea arrangement can be manipulated as a single unit.
Regarding claim 14, Rageot fails to disclose a bracket arrangement for pipeline support is used in order to hold the in-line Tee module on the production line. Ayestaran Basagoitia teaches a bracket arrangement (brackets 34) for pipeline support is used to hold the in-line Tee module (paragraph 0006 teaches the accessory is an in-line tee) on the production line (12) (Figs. 1 and 4; paragraphs 0006 and 0068). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the bracket arrangement as taught by Ayestaran Basagoitia to maintain the components of the subsea arrangement in fixed relation to each other and to allow the entire subsea arrangement to be manipulated as a single unit.
Regarding claim 15, Rageot discloses all of the claim limitations except a bracket arrangement for pipeline support is used in order to hold the in-line SDU module on the production line. Ayestaran Basagoitia teaches a bracket arrangement (brackets 34) for pipeline support is used to hold an accessory on the production line (12) (Figs. 1 and 4; paragraphs 0006 and 0068). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the bracket arrangement as taught by Ayestaran Basagoitia to maintain the components of the subsea arrangement including the in-line SDU in fixed relation to each other and to allow the entire subsea arrangement to be manipulated as a single unit.
Regarding claim 16, Rageot further discloses rotation control for an in-line Tee module (ILT) adopted for the correction of the position of the in-line Tee module with respect to the pipeline (page 8, lines 22 - 29). Rageot in view of Ayestaran Basagoitia fails to explicitly disclose a rotation adjustment mechanism. Examiner takes the position that in order for the apparatus as taught by Rageot to provide rotation control for an ILT would obviously require at least one structural element designed to adjust the rotation of the ILT. Since the original disclosure of the present application fails to describe specific structural features of a rotation adjustment mechanism, Rageot teaches a rotation adjustment mechanism inasmuch as the present application does. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a rotation adjustment mechanism for rotation control as taught by Rageot to maintain the ILT’s alignment with the production line within acceptable tolerances.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rageot et al. in view of Ayestaran Basagoitia et al. as applied to claim 13 above, and further in view of Riley et al. (WO2017/209785). Rageot in view of Ayestaran Basagoitia discloses all of the claim limitations except a rotation adjustment mechanism adapted for correction of the position of the in-line SDU module with respect to the pipeline. Riley teaches a rotation adjustment mechanism (horizontal connection) adapted for correction of the position of the in-line SDU module (flow control module 106) with respect to the flowline (paragraph 0054). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the rotation adjustment mechanism as taught by Riley to allow the connection between a jumper and a pipeline to be made up.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rageot et al. in view of Mille et al. (US 2013/0309015). Rageot discloses all of the claim limitations except the in-line Tee module comprises a lock-pin arrangement adapted to relieve the stress in a branch Tee piping due to pipeline bending during installation. Mille teaches the in-line Tee module (ILT 36) comprises a lock-pin arrangement (articulated link 68 and the associated unlabeled pin adjacent structure 50 that allows for rotation of the articulated link and associated mudmat 40, 42) adapted to relieve the stress in a branch Tee piping due to pipeline bending during installation (Figs. 4 and 7; paragraphs 0001, 0021, 0063, and 0068). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Rageot with the lock-pin arrangement as taught by Mille to allow the foundation upon which the ILT to be positioned on the seafloor in a stable position.
Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Rageot fails to teach or suggest the use of an SDU enabling unterminated umbilical line.  Examiner replies that on page 18, lines 4 - 5, Rageot teaches umbilical 148 is daisy chained to umbilical 149.  Examiner takes the position that since umbilicals 148 and 149 are connected in a linear series (daisy chained), the connected umbilicals as taught by Rageot form an unterminated umbilical line having a production inflow side (148) and a production outflow side (149) (Fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/28/2022